NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ALBERTO OLMOS-ALCARAZ,                     No.    18-73307

                Petitioner,                     Agency No. A200-952-747

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Luis Alberto Olmos-Alcaraz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Gomez-Lopez v. Ashcroft, 393 F.3d 882, 885 (9th Cir. 2005).

We deny the petition for review.

      In his opening brief, Olmos-Alcaraz does not challenge the BIA’s

determination that he waived any argument concerning the length of his residence

in the United States at the time he committed the offense of identity theft. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived).

      The BIA did not err in concluding that Olmos-Alcaraz is statutorily

ineligible for cancellation of removal based on his 2010 conviction for identity

theft under California Penal Code (“CPC”) § 530.5(c)(1). See 8 U.S.C.

§§ 1227(a)(2)(A)(i) (setting out the requirements for a crime involving moral

turpitude to constitute a deportable offense); 1229b(b)(1)(C) (listing convictions

that limit eligibility for cancellation of removal). Olmos-Alcaraz’s contention that

his conviction is no longer disqualifying for cancellation of removal purposes

under an amendment to CPC § 18.5 is foreclosed by Velasquez-Rios v. Wilkinson,

988 F.3d 1081, 1089 (9th Cir. 2021) (holding that “California's amendment to

§ 18.5 of the [CPC], which retroactively reduces the maximum misdemeanor

sentence to 364 days for purposes of state law, cannot be applied retroactively for

purposes of § 1227(a)(2)(A)(i)”). Thus, Olmos-Alcaraz’s cancellation of removal

claim fails.


                                          2                                   18-73307
The stay of removal remains in place until issuance of the mandate.

PETITION FOR REVIEW DENIED.




                                  3                                   18-73307